DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0215471 ("Oh") in view of U.S. Patent Publication No. 2012/0002089 ("Wang").
Regarding claim 1, Oh a Time-of-Flight (ToF)-based three-dimensional (3D) image sensor, comprising: 
at least two first [photodiodes] symmetrically arranged in a central portion of a pixel (632-1 and 632-2, Fig. 6A); 

a first gate group (622, 616, 618, 612, Fig. 6A) comprising a plurality of gates configured to store and transmit charges generated in the at least two first photogates, wherein the first gate group is arranged in the outer portion of the pixel (Fig. 6A).
Oh does not disclose that the pixel comprises photogates.
However, Wang discloses the photosensitive element can be a photogate (paragraph [0097], Fig. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use photogates as disclosed by Wang in the device of Oh in order to obtain superior readout noise performance as taught, known, and predictable. 
Regarding claim 2, Oh in view of Wang discloses the ToF-based 3D image sensor of claim 1, and Oh further discloses that the pixel has a 2-tap pixel structure comprising two first photogates or a 4-tap pixel structure comprising four first photogates (paragraph [0029]), 
the two first photogates (632-1 and 632-2, Fig. 6A) and two first gates (606-1 and 606-2, Fig. 6A) of the at least two first gates are symmetrically arranged about a straight line passing through a center of the pixel when the pixel has the 2-tap pixel structure (Fig. 6A, paragraph [0044]), and 
the four first photogates (662-1 through 662-4, Fig. 6C) and four first gates of the at least two first gates are symmetrically arranged about the center of the pixel when the pixel has the 4-tap pixel structure (paragraph [0029] states the image sensor pixel may have four or more 
Regarding claim 7, Oh in view of Wang discloses the ToF-based 3D image sensor of claim 1, and Oh further discloses that the pixel has a 4-tap pixel structure comprising four first photogates (662-1 through 662-4, Fig. 6C), 
the four first photogates (662-1 through 662-4, Fig. 6C) are respectively arranged in four quadrants that are divided by an x-axis and a y-axis (Fig. 6C and paragraph [0049]), and 
four first gates of the at least two first gates (paragraph [0029] states the image sensor pixel may have four or more photodiodes with their corresponding anti-blooming and transfer transistors).
Oh does not disclose that the pixel comprises photogates, nor that the four first gates are each arranged between two quadrants outside the first photogates.  
However, Wang discloses the photosensitive element can be a photogate (paragraph [0097], Fig. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use photogates as disclosed by Wang in the device of Oh in order to obtain superior readout noise performance as taught, known, and predictable.  
Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to arrange the four first gates between two quadrants outside the first photogates as doing so would be a simple rearrangement of parts that would .
Claims 1, 3, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0198183 ("Kim") in view of Oh. 
Regarding claim 1, Kim a Time-of-Flight (ToF)-based three-dimensional (3D) image sensor (Abstract), comprising: 
at least two first photogates (PG1 and PG2, Fig. 2, and paragraph [0044]) symmetrically arranged in a central portion of a pixel (Fig. 2); and 
a first gate group comprising a plurality of gates (CX1, TX1, or CX2, TX2, Fig. 2) configured to store and transmit charges generated in the at least two first photogates, wherein the first gate group is arranged in the outer portion of the pixel (Fig. 2).
Kim does not disclose at least two first gates configured to remove an overflow charge generated in the at least two first photogates, wherein the at least two first gates are arranged symmetrically in an outer portion of the pixel.
However, Oh discloses at least two first gates (606-1 and 606-2, Fig. 6A) configured to remove an overflow charge generated in the at least two first photodiodes (632-1 and 632-2, Fig. 6A), wherein the at least two first gates are arranged symmetrically in an outer portion of the pixel (Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least two first gates to remove overflow charges generated by the photosensors as disclosed by Oh in the device of Kim in order to prevent degradation in adjacent pixel areas as a result of charge overflow, as taught, known, and predictable. 
Regarding claim 3, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 1, and Kim further discloses that a charge storage structure (62, 64, Fig. 2, paragraph [0060]) is arranged between the at least two first photogates (PG1, PG2, Fig. 2) and a floating diffusion (FD) region (FD1 or FD2, Fig. 2).
Regarding claim 18, Kim discloses a Time-of-Flight (ToF)-based three-dimensional (3D) image sensor (Abstract), comprising: 
at least two first photogates (PG1, PG2, Fig. 2) symmetrically arranged in a central portion of a pixel (Fig. 2); and 
a gate group comprising a plurality of gates (CX1, TX1, or CX2, TX2, Fig. 2) configured to store and transmit charges generated in the at least two first photogates, wherein the gate group is arranged in the outer portion of the pixel (Fig. 2).
Kim does not disclose a first gate configured to emit an overflow charge generated in the at least two first photogates, wherein the first gate is arranged as a symmetrical structure in the central portion or an outer portion of the pixel.
However, Oh discloses a first gate (606-1 or 606-2, Fig. 6A) configured to emit an overflow charge generated in the at least two first [photodiodes] (632-1 and 632-2, Fig. 6A), wherein the first gate is arranged as a symmetrical structure in an outer portion of the pixel (Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a first gate to emit overflow charges generated by the photosensor as disclosed by Oh in the device of Kim in order to prevent degradation in adjacent pixel areas as a result of charge overflow, as taught, known, and predictable. 
Regarding claim 19, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 18, and Oh further discloses that the first gate (606-1, Fig. 6A) and at least one additional first gate (606-2, Fig. 6A) are arranged in the outer portion of the pixel (Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first gate and additional first gate arranged in the outer portion of the pixel as disclosed by Oh in the device of Kim in order to maintain symmetry by keeping the photosensors in the middle of the pixel so that charges can travel from each photosensor in substantially the same amount of time, reducing lag when charges are read out from the pixel, as taught, known, and predictable.
Regarding claim 21, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 20, and Kim further discloses the gate group (CX1, TX1, or CX2, TX2, Fig. 2) is arranged adjacent to a corresponding first photogate (PG1 and PG2, respectively, Fig. 2).
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh further in view of U.S. Patent No. 9,083,905 ("Wan").
Regarding claim 4, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 3, but does not disclose that the charge storage structure comprises a storage diode structure, a storage gate structure, or a combined structure comprising a storage diode and a storage gate, wherein the storage diode is formed under the storage gate in the combined structure.
However, Wan discloses that the charge storage structure comprises a storage diode structure (SD1, Fig. 7C, and Claim 17), a storage gate structure (708, Fig. 7C), or a combined structure comprising a storage diode and a storage gate.

Regarding claim 24, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 18, and Kim further discloses a charge storage structure (62, 64, Fig. 2) is arranged between the at least two first photogates (PX1, PX2, Fig. 2) and a floating diffusion (FD) region (FD1 or FD2, Fig. 2). 
Kim in view of Oh does not disclose that the charge storage structure comprises a storage diode structure, a storage gate structure, or a combined structure comprising a storage diode and a storage gate.
However, Wan discloses that the charge storage structure comprises a storage diode structure (SD1, Fig. 7C, and Claim 17), a storage gate structure (708, Fig. 7C), or a combined structure comprising a storage diode and a storage gate, wherein the storage diode is formed under the storage gate in the combined structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a storage diode or storage as a charge storage structure as disclosed by Wan in the device of Kim in view of Oh in order to have a good low-noise performance and high shutter efficiency, and reducing dark current, as taught, known, and predictable.
Claims 5-6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh further in view of U.S. Patent No. 6,825,455 ("Schwarte").
Regarding claim 5, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 1, but does not disclose a second photogate arranged in the central portion of the pixel between the at least two first photogates.
However, Schwarte discloses a second photogate (G0, Fig. 9) arranged in the central portion of the pixel between the at least two first photogates (Gam and Gbm, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second photogate in the central portion of the pixel between the at least two first photogates as disclosed by Schwarte in the device of Kim in view of Oh in order to form three potential stages and create a modulation drift field that is as constant as possible, as taught, known, and predictable.
Regarding claim 6, Kim in view of Oh further in view of Schwarte discloses the ToF-based 3D image sensor of claim 5, and Schwarte further discloses a middle voltage (U0, Fig. 6) between a high voltage and a low voltage (Fig. 6, middle photogate G0 has a potential between the high/low voltages) applied to at least one of the at least two first photogates (Gam and Gbm, Fig. 6) is applied to the second photogate (G0, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a middle voltage to the second photogate as disclosed by Schwarte in the device of Kim in view of Oh in order to form three potential stages and create a modulation drift field that is as constant as possible, as taught, known, and predictable.
Regarding claim 13, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 11, but does not disclose further comprising: at least one second photogate arranged in the central portion of the pixel between the at least two first photogates.
0, Fig. 6) arranged in the central portion of the pixel between the at least two first photogates (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add at least a second photogate in the central portion of the pixel between the at least two first photogates as disclosed by Schwarte in the device of Kim in view of Oh in order to form three potential stages and create a modulation drift field that is as constant as possible, as taught, known, and predictable.
Regarding claim 20, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 18, and Oh further discloses that the pixel has a 2-tap pixel structure comprising two first [photodiodes], 
the first gate (606-1, Fig. 6A) and an additional first gate (606-2, Fig. 6A) are arranged in the outer portion of the pixel (Fig. 6A).
Kim in view of Oh does not disclose that the first gate and additional first gate are arranged in the outer portion of the pixel between the two first photogates, nor that there is at least one second photogate arranged in the central portion of the pixel between the two first photogates.  
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to arrange the first gate and additional first gate in the outer portion of the pixel between the two first photogates as doing so does not modify the operation of the pixel and would still maintain symmetry of the pixel (In re Kuhle, 526 F.2d 553, 188 USPQ 7).
0, Fig. 6) arranged in the central portion of the pixel between the two first photogates (Gam and Gbm, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add at least one second photogate in the central portion of the pixel between the two first photogates as disclosed by Schwarte in the device of Kim in view of Oh in order to form three potential stages and create a modulation drift field that is as constant as possible, as taught, known, and predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh further in view of Official Notice.
Regarding claim 11, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 1, and Oh further discloses that the pixel has a 2-tap pixel structure comprising the at least two first [photodiodes], the at least two first [photodiodes] are arranged on both sides of a straight line passing through a center of the pixel (Fig. 6A and paragraph [0044]), and at least two first gates arranged in the outer portion of the pixel (Fig. 6A).
Kim in view of Oh does not disclose that the at least two first gates are respectively arranged above and below the at least two first photogates between the at least two first photogates in the outer portion of the pixel.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to arrange the two first gates above and below the at least two first photogates between the at least two first photogates in the outer portion of the . 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0084409 ("Nagaraja") in view of Wang further in view of Oh.
Regarding claim 14, Nagaraja discloses a Time-of-Flight (ToF)-based three-dimensional (3D) image sensor, comprising: 
at least two [photodiodes] (52, Fig. 3) symmetrically arranged in a central portion of a pixel (Figs. 2 and 3); 
a first [anti-blooming drain] (32, Fig. 3, and Fig. 4, and paragraph [0026] states the drain region is similar to an n-p-n bipolar transistor) configured to remove an overflow charge generated in the at least two photogates, wherein the first [anti-blooming drain] is surrounded by the at least two [photodiodes] and is arranged as a symmetrical structure in the central portion of the pixel (Figs. 2 and 3).
Nagaraja does not disclose that the pixel comprises photogates, that the anti-blooming drain is a first gate, nor that a gate group comprising a plurality of gates is arranged in an outer portion of the pixel.  
However, Wang discloses the photosensitive element can be a photogate (paragraph [0097], Fig. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use photogates as disclosed by Wang in the device of Nagaraja in order to obtain superior readout noise performance as taught, known, and predictable.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the anti-blooming transistor and gate group as disclosed by Oh in the device of Nagaraja in view of Wang in order to reduce power consumption and fabrication costs compared to bipolar transistors, as taught, known, and predictable.
Regarding claim 15, Nagaraja in view of Wang further in view of Oh discloses the ToF-based 31) image sensor of claim 14, and Nagaraja further discloses that the pixel has a 2-tap pixel structure comprising two photogates (Fig. 2, using only two pixels) or a 4-tap pixel structure comprising four photogates (Fig. 2), 
the two photogates are symmetrically arranged about a straight line passing through a center of the pixel when the pixel has the 2-tap pixel structure (Fig. 2, two top pixels are symmetrical about a straight line passing through the center), and 
the four photogates are symmetrically arranged about the center of the pixel when the pixel has the 4-tap pixel structure (Fig. 2, the four pixels are symmetrical about the center of the pixel).
Regarding claim 16, Nagaraja in view of Wang further in view of Oh discloses the ToF-based 3D image sensor of claim 14, and Nagaraja further discloses the pixel has a 4-tap pixel structure comprising four photogates (Fig. 2), 

the first gate (32, Fig. 2) is arranged in a center of the pixel and surrounded by the four photogates (30, Fig. 2), and the gate (36, Fig. 2) is arranged in a quadrant in which a corresponding photogate is arranged (each quadrant has 36, Fig. 2).
Nagaraja does not disclose a gate group. However, Oh discloses a gate group (622, 616, 618, 612, Fig. 6A).  Therefore, in combination, Nagaraja in view of Wang further in view of Oh teaches the gate group is arranged in a quadrant in which a corresponding photogate is arranged (each quadrant has 36 Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a gate group comprising a plurality of gates configured to store and transmit charges generated in the photosensors as disclosed by Oh in the device of Nagaraja in view of Wang further in view of Oh in order to have a good low-noise performance and high shutter efficiency as taught, known, and predictable.
Regarding claim 17, Nagaraja in view of Wang further in view of Oh discloses the ToF-based 3D image sensor of claim 14, wherein the pixel has a 2-tap pixel structure comprising the at least two photogates (Fig. 2, using only two pixels), 
the at least two photogates are arranged on both sides of a straight line passing through a center of the pixel (Fig. 2, two top pixels are symmetrical about a straight line passing through the center), 

Nagaraja does not disclose a gate group. However, Oh discloses a gate group (622, 616, 618, 612, Fig. 6A).  Therefore, in combination, Nagaraja in view of Wang further in view of Oh teaches the gate group is arranged in a quadrant in which a corresponding photogate is arranged (each quadrant has 36 Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a gate group comprising a plurality of gates configured to store and transmit charges generated in the photosensors as disclosed by Oh in the device of Nagaraja in view of Wang further in view of Oh in order to have a good low-noise performance and high shutter efficiency as taught, known, and predictable.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh further in view of Nagaraja.
Regarding claim 22, Kim in view of Oh discloses the ToF-based 3D image sensor of claim 18, and Oh further discloses that the pixel has a 4-tap pixel structure comprising four first [photodiodes] (662-1 through 662-4, Fig. 6C), 
the four first photogates are respectively arranged in four quadrants that are divided by an x-axis and a y-axis (Fig. 6C), and discloses the first gate and three additional first gates, or four first photogates (paragraph [0029] states the image sensor pixel may have four or more photodiodes with their corresponding anti-blooming transistors).

However, Nagaraja discloses that the first gate (32, Figs. 2 and Fig. 3 and paragraph [0026] states the drain region is similar to an n-p-n bipolar transistor) is arranged in a center of the pixel and surrounded by the four first [photodiodes] (30, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the first gate in a center of the pixel surrounded by four photosensors as disclosed by Nagaraja in the device of Kim in view of Oh in order to share it among the four photosensors and reduce the pixel space required for the anti-blooming gate as taught, known, and predictable.
Regarding claim 23, Kim in view of Oh further in view of Nagaraja discloses the ToF-based 3D image sensor of claim 22, and Kim further teaches the gate group (CX1, TX1, or CX2, TX2, Fig. 2) is arranged in a [side] in which a corresponding first photogate is arranged (Fig. 2).
Kim does not teach quadrants, however, Nagaraja teaches the gate (36, Fig. 2) is arranged in a quadrant in which a corresponding photogate is arranged (each quadrant has 36, Fig. 2).  Therefore, in combination, Kim in view of Oh further in view of Nagaraja teaches the gate group is arranged in a quadrant in which a corresponding photogate is arranged (each quadrant has 36, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878